Title: From John Adams to John Quincy Adams, 18 November 1817
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Nov. 18 1817

Captain James Riley politely Sent me his travels in a handsome volume which I read with interest, for, though it abounds in the Marvellous and sometimes aproaches the miraculous; yet excruciating Sufferings and a Strong imaginaleo may apologize for So much of it as to leave enough of it credible to make it an entertaining affecting and instructive Work
Inclosed is a letter from him, on a Subject which he requests me to mention to you. I know not why; for Mr Simpsons Affair I presume is with the Treasury department. If the letter were not so full of flattery to me you might Shew it to the Tresurer or his principal. Riley will call upon you and you will of course treat him civilly.
A kind of Waterspout has risen and broken in Boston and has left behind it Something like a Hurl Gate. Such a tearing and rending Splitting and mingling of Parlus was never known. Even Major Russel is for conciliating Measures and the Chronicle and Centinel are in the Same Box. Laus Deus. For they are both for our Friend Mason, But to point the Joke, the Austin family are reported to be for Ritchey. I rather Suspect they are for neither and would prefer a Candidate of their own; not Sumner nor Tudor but Jame Treothick Austin, who has perhaps more Genius taste and Eloquence than all Other Candidates.All Well. Love to your Other Self. / Your Father
John Adams